Citation Nr: 1141961	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-38 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a genitourinary disability.

4.  Entitlement to service connection for sleep apnea, including as secondary to low back disability.

5.  Entitlement to service connection for disability manifested by lower back, leg and muscular pain, including as secondary to genitourinary disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran's claims files have been reconstructed.

These issues were previously adjudicated by the Board in a decision dated in October 2008.  In that decision, the Board denied service connection for the above-captioned disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2010, the Court granted a joint motion of the parties and vacated the portion of the Board's October 2008 decision that denied service connection for a left hand disability, right ankle disability, genitourinary disorder, sleep apnea, and lower back, leg, and muscular pain, to include as secondary to genitourinary disability.  The case was remanded to the Board for action consistent with the joint motion. 


REMAND

In light of the parties' joint motion as described above, the Board finds that further development is necessary prior to final adjudication of the Veteran's claims.  The parties asserted that the Board failed to provide adequate reasons and bases pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), as to why a VA examination was unnecessary for the Veteran's right ankle disability, sleep apnea, low back disability, and genitourinary disability.  With respect to the Veteran's left hand disability, the parties asserted that the Board failed to provide adequate reasons and bases for finding that the Veteran did not have a current left hand disability.  

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim). 

Upon preliminary review of the evidence of record, and in light of the guidance contained in the joint motion, the Board finds that the Veteran should be afforded a VA examination in conjunction with his claims of service connection for his right ankle disability, low back disability, sleep apnea, genitourinary disability, and left hand disability.  

During service, the Veteran was treated for low back pain and was thought to possibly have arthritis.  X-rays of the lumbosacral spine were normal.  The Veteran has current diagnoses of right ankle arthritis, obstructive sleep apnea, mild bilateral degenerative facet disease at L4/5 and L5/S1 with possible lumbar radiculopathy in the left leg, arthritis in the left hand/fingers, and multiple genitourinary disabilities including bilateral orchialgia, erectile dysfunction, and renal calculi.  

With respect to the claim of service connection for a right ankle disability, the Veteran was reported upon enlistment that he sustained a right ankle fracture in 1966.  The Veteran maintains that his right ankle disability was aggravated by his period of active duty.  The Board notes that no right ankle disability was found on the entrance examination so the presumption of soundness applies.

With respect to the other disabilities, the Veteran contends that he had sleep problems, genitourinary problems, left hand problems, and low back problems with their onset during service, and has had symptoms since.  The Veteran contends he was treated for multiple kidney infections in 1976, and this was noted in a November 1976 VA examination report.  In addition to the kidney infections, the Veteran reported that his back pain began in April 1976.  He is certainly competent to report the onset of such symptoms.  He alternatively contends that his low back disability is secondarily related to his genitourinary problems, and his sleep apnea is secondary to his low back disability.  

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) . 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for VA examinations in response to his claims. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims. 

2.  Then, the Veteran should be afforded examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of his claimed low back, left hand, right ankle, sleep apnea, and genitourinary disabilities. 

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Based on the review of the files and examination of the Veteran, the examiner should state a medical opinion with respect to each low back, left hand, sleep apnea, and genitourinary disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disabilities originated during active service, are otherwise etiologically related to active service, or were caused or permanently worsened by a service-connected disability.  The examiner is asked to specifically comment on the Veteran's claimed onset of kidney infections in 1976 and their relationship to any current genitourinary disability.  

With respect to each right ankle disorder present during the period of the claim, the examiner should state whether there is a 50 percent or better probability that the disorder was present during the Veteran's active service and, if so, did the disorder clearly and unmistakably exist prior to the Veteran's active service?

With respect to any such disorder which the examiner believes existed prior to the Veteran's active service, is there a 50 percent or better probability that the disorder increased in severity during the Veteran's active service and, if so, was the increase clearly and unmistakably due to natural progress?

With respect to any such disorder which the examiner believes was not present during the Veteran's active service, is there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service?

The rationale for each opinion expressed must also be provided.

3.  The RO or AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


